Citation Nr: 1512351	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-09 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for sarcoidosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from January 1983 to November 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for sarcoidosis and assigned a noncompensable rating, effective September 30, 2009. 

In a March 2012 rating decision, the Detroit, Michigan RO granted an increased rating of 10 percent, effective September 30, 2009.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for sarcoidosis remains before the Board.  

The Veteran provided testimony during a videoconference hearing before the undersigned in September 2014.  A transcript is of record.  

This appeal was processed, in part, using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Board hearing, the Veteran testified that his sarcoidosis has worsened in severity since the last VA examination in March 2012.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, a new VA respiratory examination should be provided for the Veteran to assess the current severity of his disability.  

The RO must ensure that all outstanding VA treatment records, if any, be obtained and associated with the record.  

The Board notes that the Veteran has moved to Mississippi.  Jurisdiction of the case must be transferred to the Jackson, Mississippi RO.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  After all records have been associated with the claims file, schedule the Veteran for a VA respiratory examination with a qualified physician to evaluate the current nature and severity of his pulmonary sarcoidosis.  All indicated studies should be performed, to include a pulmonary function test (PFT).  The examiner should review the results of all testing prior to completion of the examination report. 

To the extent possible, the examiner should attempt to distinguish the manifestations of sarcoidosis from any other coexisting nonservice-connected respiratory or cardiovascular disability.  If such cannot be accomplished, the examiner should so indicate. 

The examiner should identify the nature and severity of all manifestations of the Veteran's pulmonary sarcoidosis.  The examiner should report whether the Veteran's sarcoidosis results in cor pulmonale or cardiac involvement with congestive heart failure, and whether such requires systemic high dose (therapeutic) corticosteroids for control, or chronic low dose (maintenance) or intermittent corticosteroids.  The examiner should discuss whether there is progressive pulmonary disease with fever, night sweats, and weight loss despite treatment. 

The examiner should also provide an opinion concerning the functional impact of the service-connected sarcoidosis on the Veteran's daily life and employability.  

All opinions expressed must be accompanied by supporting rationale.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




